  Case 2:19-cv-00601-TJH-AFM Document 74 Filed 04/06/20 Page 1 of 2 Page ID #:384




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL


Case No.          CV 19-0601-TJH(AFMx)                                            Date      APRIL 6, 2020


Title      MIKE SARIEDDINE v. ALIEN VISIONS E JUICE, INC., ET AL.,


Present: The Honorable          TERRY J. HATTER, JR.,UNITED STATES DISTRICT JUDGE


                  YOLANDA SKIPPER                                              NOT REPORTED
                      Deputy Clerk                                               Court Reporter


                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         None Present                                           None Present


Proceedings:          (IN CHAMBERS) -NEW CASE BEFORE JUDGE HATTER

          This action has been assigned to the calendar of the HONORABLE TERRY J. HATTER, JR.,
          United States District Judge.

          Please include the initials TJH in all documents pertaining to this case, as documents are routed
          using the judge’s initials, it is imperative that the correct initials TJH be used on all subsequent
          filings to prevent any delays in the processing of documents.

          Judge Hatter's Courtroom Deputy Clerk is Yolanda Skipper.

          She can be reached at (213) 894-5276. Counsel shall not attempt to contact the Court or its chambers
          staff by telephone or by any other ex parte means, although counsel may contact the Courtroom
          Deputy, Yolanda Skipper, at: yolanda_skipper@cacd.uscourts.gov, with appropriate inquiries.

          Judge Hatter’s courtroom is located on the 9th Floor, at 350 W. 1st Street, United States Courthouse,
          Courtroom No. 9B.

          Additional information about Judge Hatter’s procedures and schedules can be found on the court’s
          website at www.cacd.uscourts.gov.

          Counsel for Plaintiff shall immediately serve the complaint in accordance with Fed. R. Civ. P. 4 on

        CV-90                                       CIVIL MINUTES - GENERAL              Initials of Deputy Clerk ys
Case 2:19-cv-00601-TJH-AFM Document 74 Filed 04/06/20 Page 2 of 2 Page ID #:385




   all parties, including this Order on any new parties to the action and file the proofs of service
   pursuant to Local Rule 5-3.1 with the Court.

   Pursuant to General Order 08-11 and Local Rule 11-3, and unless otherwise ordered by the Court,
   The mandatory COURT COPIES of ALL electronically filed documents must include the Notice
   of Electronic Filing as the last page of the document. Delivery of these documents may be made
   next to the CUSTOMER SERVICE WINDOW located on the 4th Floor at 350 W. 1st Street, Los
   Angeles, CA 90012, Attention: Yolanda Skipper for Judge Hatter, no later than 12:00 noon the
   following business day, or as soon as possible. You may also mail them in.

   All civil motions are taken under submission as of the hearing date and no appearance is needed,
   unless by order of this Court. L.R. 83-9.

   The Court further orders the Pretrial Conference hearing currently set for November 20, 2020 is
   hereby continued to December 7, 2020 at 10:00 a.m. The Jury Trial date of December 15, 2020 is
   hereby vacated and a new date will be selected at the pretrial conference hearing date.

   IT IS SO ORDERED.

   cc: all parties




 CV-90                                     CIVIL MINUTES - GENERAL               Initials of Deputy Clerk ys
